Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0487
              Lower Tribunal Nos. 19-0148AP, 16-18839SP
                          ________________


                           Horacio Sequeira,
                                  Appellant,

                                     vs.

                             Gate Safe, Inc.,
                                  Appellee.



     An appeal from the County Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Horacio Sequeira, in proper person.

      Littler Mendelson, P.C., Ryan P. Forrest, and Courtney B. Wilson, for
appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Ultra Aviation Servs., Inc. v. Clemente, 272 So. 3d

426, 428 n.4 (Fla. 3d DCA 2019) (“Section 218.077(2) of the Florida

Statutes is a preemption statute that expressly prohibits political

subdivisions of the state from establishing a minimum wage contrary to

state or federal wage requirements.”); see also Valderrama v. Portfolio

Recovery Assocs., LLC, 972 So. 2d 239, 239 (Fla. 3d DCA 2007) (“A

movant for summary judgment has the initial burden of demonstrating the

nonexistence of any genuine issue of material fact.”) (emphasis added)

(quoting Landers v. Milton, 370 So. 2d 368, 370 (Fla. 1979)).




                                     2